              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        EASTERN DIVISION

GABRIEL GONZALEZ
Reg. #30515-112                                        PETITIONER

v.                      No. 2:18-cv-175-DPM

GENE BEASLEY, Warden                                 RESPONDENT

                              ORDER
     Motion, NQ 11, denied. There aren't many facts about Gonzalez's
underlying conviction in the recommendation. NQ 7. And the few that
are there were taken from the opinion in Gonzalez's direct appeal,
which remains published. The Court therefore declines to seal or alter
its Orders.
     So Ordered.




                                D.P. MarshallJr.
                                United States District Judge
